Citation Nr: 1533024	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-43 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to July 11, 2008 for the award of service connection for coronary heart disease. 
	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from December 1974 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California that granted service connection for coronary heart disease, effective July 11, 2008.

In his October 2010 substantive appeal, the Veteran requested a Board hearing.  However, he withdrew his hearing request in December 2014.

The Veteran had also appealed November 2011 and October 2012 RO decisions concerning additional issues.  The RO issued a May 2014 statement of the case (SOC) and implementing rating decision, and the Veteran subsequently responded that he was satisfied with the RO's decision and wished to withdraw his pending appeal.  Consequently, these issues are not on appeal.    


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for coronary heart disease that was received by VA on February 3, 2005.

2.  In an unappealed June 2005 decision, the RO denied entitlement to service connection for coronary heart disease; new and material evidence was not received within the one-year appeal period.    

3.  On July 11, 2008, the Veteran submitted a petition to reopen a service connection claim for coronary heart disease based upon new and material evidence.

4.  On March 24, 2009, the RO received January 15, 1997 Naval Medical Center, San Diego service treatment records indicating that the Veteran had high blood pressure.
5.  The January 15, 1997 service treatment records are not among the previously considered service treatment records obtained in November 2002.

6.  The December 2009 VA examiner cited the January 15, 1997 service treatment records in his positive medical opinion.  

7.  The favorable January 2010 RO decision relied on the December 2009 VA examination report to grant service connection for coronary heart disease.    


CONCLUSION OF LAW

The criteria for the assignment of a February 3, 2005 effective date for the award of service connection for coronary heart disease are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the July 11, 2008 effective date for service connection for coronary heart disease should be February 3, 2005.  (See February 2010 Notice of Disagreement).  As explained below, a February 3, 2005 effective date is warranted, and the Veteran's request is satisfied in full.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.

On February 3, 2005, the Veteran filed a service connection claim for coronary heart disease.  He reported that he had major heart surgery and submitted recent medical treatment records.  

In June 2005, the RO denied the claim.  They cited service treatment records (STRs), received from VA Records Management Center (RMC) in November 2002, as evidence considered.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

However, in March 2009, the RO received a January 15, 1997 STR from the Naval Medical Center in San Diego, California.  It confirmed that the Veteran had elevated blood pressure readings.  The clinician also noted prior January 1992 STRs showing that the Veteran had collapsed on a ship and was found to have had a blood pressure reading of 180/120.  (Note, the January 1992 STRs are not currently of record).  

The December 2009 VA heart examiner expressed a favorable medical opinion.  He cited the January 15, 1997 STR as a reason for his positive medical opinion.  

In January 2010, the RO granted the claim based upon the favorable medical opinion given by the December 2009 VA examiner.  

The January 17, 1997 STR, received in March 2009, is a newly submitted service department record as contemplated by 38 C.F.R. § 3.156(c).  Under 38 C.F.R. § 3.156(c), if VA receives official service department records that had not been associated with the claims file when the claim was originally adjudicated, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  The types of records covered by this provision include service records related to the claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(i).  An award made based at least in part on such new records is effective the date entitlement arose or date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

In this case, the January 2010 RO decision cited the December 2009 VA medical opinion as the basis to grant service connection for coronary heart disease.  The December 2009 VA examiner relied in part on the January 15, 1997 STR, which the RO received in March 2009.  The Veteran had submitted his previously denied claim on February 3, 2005 and had coronary heart disease prior to filing the claim.  Accordingly, an effective date of February 3, 2005 is warranted.  Id.


ORDER

An effective date of February 3, 2005 for the award of service connection for coronary heart disease is granted.   



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


